Holmes, J udge,
delivered the opinion of the court.
The writ of error in this case was sued out on the 1st day of October, 1864 ; the final judgment of the court, overruling the defendant’s last motion for a modification of the pre*160vious order allowing alimony, was rendered on tlie 20th of July, 1864, more than sixty days previous to the issuing of the writ of error. The statute expressly provides that no final judgment or order, rendered in cases arising under the “Act concerning divorce and alimony,” shall be reversed, annulled, or modified in this court, by appeal or writ of error, unless the appeal. be granted during the same term, or unless the writ of error shall have been issued within sixty days after the order was made or judgment rendered — 11. C. 1855, p. 666, § 13. Under this statute, this writ of error must necessarily be dismissed, without any consideration of the questions of error arising upon the action of the court below.
Judge Wagner concurs ; Judge Lovelace absent.